DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 line 8 “the tension anchor load axis” lacks antecedent basis.	In claim 3 line 2 it is unclear if “a tension anchor” is the same tension anchor recited in parent claim 1.	In claim 11 “first side wall” lack antecedent basis.	In claim 12 line 2 “the first and second side wall” lacks antecedent basis.	In claim 17 “the first side wall” lacks antecedent basis.	In claim 20 it is unclear if  “at least one tension anchor or all tension anchors” is referring to the tension anchor recited in parent claim 1.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The following terms and phrases used in the claims fail to find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. Thus it unclear what elements in the specification the claims are referring to:	In claim 8 the “support element has at least two support protrusions”	Either the description should be amended to match the claim terminology or the claims should be amended to match the description terminology.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  	Therefore, the “support element has at least two protrusions” recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  	Regarding claim 1, the closes prior art, Bachmann et al. DE 10 2013 018771 discloses the claimed subject matter including a support element 243 fails to disclose the recition that it having a support surface and having a support protrusion which protrudes from the support surface in the direction of the tension anchor load axis, and which engages in the through-opening of the a side wall, wherein the support surface of the support element is supported on the side wall of the transverse carrier next to the through-opening by means of at least one force component in the direction of the load axis and the support protrusion is supported in the through-opening by means of at least one force component transverse to the load axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646.  The examiner can normally be reached on Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



February 17, 2021